PER CURIAM.
Epitomized Opinion
H. Downing alleged gross neglect of duty and prayed for divorce, restoration of maiden name and such other further relief as she may be entitle*! to., Her husband, L. Downing, was personally served.1, but made default. The trial court rendered her a decree of divorce and allowed alimony. He moved to set aside judgment for alimony on the ground no demand had been made therefor in the petition. The motion was granted. This was assigned as error. The Court of Appeals in reversing the judgment and overruling the motion to set aside the decree for alimony held:
I. Alimony is an incident to the divorce and a claim therefor need not be pleaded if the divorce is granted. 62 OS. 90.
Dicta: Even if the motion to set aside judgment for alimony was predicated on doctrine that no showing was made, that defendant owned property, still the court would have no right to grant it. 99 OS. 143.